Case 2:21-cv-03046-ER Document 20-4 Filed 08/02/21 Page 1 of 7




           EXHIBIT B
            Case 2:21-cv-03046-ER Document 20-4 Filed 08/02/21 Page 2 of 7
                            03 DEC 2019 03:42 pm

                             F. HEWITT




                                                              COMMERCE PROGRAM




_____________________________________
                                    :
FRESHER START INC (“FSC”),          :                 IN THE COURT OF COMMON PLEAS
      Et al.                        :                 PHILADELPHIA COUNTY
                                    :
                        Plaintiffs, :                 NOVEMBER TERM, 2019
                                    :
             v.                     :                      XX-XXXXXXX
                                                      NO. _________________________
                                    :
                                    :
RCL MANAGEMENT LLC (“RCL”),         :
      Et al.                        :
                                    :
                        Defendants. :
____________________________________:


                                             ORDER

       AND NOW, this ___ day of ______, 2019, upon consideration of Plaintiffs Fresher Start

Inc, David Ciurlino, Chestnut Street Consolidated LLC and Steven Gelbart’s Petition for

Preliminary Injunction, it is hereby ORDERED and DECREED that:

       1.       Plaintiffs have a clear right to recover from Defendants Imad Dawara (“Imad”),

Bahaa Dawara (“Bahaa”) and RCL Management LLC (“RCL”) for failure to adequately insure the

tenancy and leased premises located at 239-241 Chestnut Street, Philadelphia, PA 19106 as

required by their lease. There is a substantial likelihood that Plaintiffs will succeed on the merits

of their claims against Defendants, particularly on claims made under Count I of the Complaint.



                                                                                          Case ID: 191103370
                                                                                        Control No.: 19120606
            Case 2:21-cv-03046-ER Document 20-4 Filed 08/02/21 Page 3 of 7




       2.       The assets of Defendants Imad, Bahaa and RCL are at substantial risk of destruction

or dissipation prior to a final determination of judgment in this case and without an injunction will

likely be unavailable to satisfy the judgment.

       3.       Plaintiffs are facing immediate and irreparable harm resulting from Defendants’

ongoing scheme to render themselves judgment–proof from any verdict. The reason why this

immediate and irreparable harm could not be adequately compensated by money damages is that

Defendants’ specific scheme consists of making money damages uncollectible.

       4.       Compelling allegations have also been made by authorities and Plaintiffs that

Defendants destruction of their own assets, including an indictment of Defendants Bahaa and Imad

that includes claims that these Defendants have engaged in arson and insurance fraud.

       5.       The irreparable injury Plaintiffs face outweighs the injury that Defendants will

sustain as a result of the immediate injunctive relief.

       6.       The public interest will be served by the granting of the immediate injunctive relief.

       7.       Plaintiffs’ Petition for an Injunction is GRANTED.

       8.       Defendants Imad, Bahaa and RCL are hereby RESTRAINED AND ENJOINED,

for the duration of this proceeding or until further order of this court, from:

                a. Transferring, liquidating, converting, encumbering, pledging, loaning, selling,

                   concealing, dissipating, disbursing, assigning, spending, withdrawing, granting

                   a lien or security interest or other interest in, or otherwise disposing of any

                   funds, credit instruments, real or personal property, accounts, contracts, shares

                   of stock, lists of consumer names, digital currency accounts or other assets, or

                   any interest therein, wherever located, including outside the territorial United

                   States, that are:




                                                                                           Case ID: 191103370
                                                                                         Control No.: 19120606
Case 2:21-cv-03046-ER Document 20-4 Filed 08/02/21 Page 4 of 7




             i.   Owned, controlled, or held by, in whole or in part, for the benefit of,

                  or subject to access by, or belonging to, any Defendant;

            ii.   In the actual or constructive possession of any Defendant; or

           iii.   In the actual or constructive possession of, or owned, controlled, or

                  held by, or subject to access by, or belonging to, any other

                  corporation, partnership, trust, or any other entity directly or

                  indirectly owned, managed, or controlled by, or under common

                  control with, any Defendant, including, but not limited to, any assets

                  held by or for any Defendant in any account at any bank or savings

                  and loan institution, or with any credit card processing agent,

                  automated clearing house processor, network transaction processor,

                  bank debit processing agent, customer service agent, commercial

                  mail receiving agency, or mail holding or forwarding company, or

                  any credit union, retirement fund custodian, money market or

                  mutual fund, storage company, trustee, or with any broker-dealer,

                  escrow agent, title company, commodity trading company, precious

                  metal dealer, exchange or other financial institution or depository of

                  any kind, either within or outside the territorial United States;

    b. Opening or causing to be opened any safe deposit boxes, commercial

       mailboxes, or storage facilities titled in the name of any Defendant, or subject

       to access by any Defendant or under any Defendant's control, without

       providing counsel for Plaintiffs prior notice and an opportunity to inspect the

       contents in order to determine that they contain no assets covered by this order;




                                                                              Case ID: 191103370
                                                                            Control No.: 19120606
            Case 2:21-cv-03046-ER Document 20-4 Filed 08/02/21 Page 5 of 7




                c. Cashing any checks or depositing any payments to or for the benefit of

                   Defendants;

                d. Incurring liens or encumbrances on real property, personal property, or other

                   assets in the name, singly or jointly, of any Defendant or of any corporation,

                   partnership, or other entity directly or indirectly owned, managed, or controlled

                   by any Defendant; or

                e. Transferring any funds or other assets subject to this Order for attorney's fees

                   or living expenses, except from accounts or other assets identified by prior

                   written agreement with counsel for Plaintiffs.

       9.       IT IS FURTHER ORDERED that any financial institution, business entity, or

person maintaining or having custody or control of any account, real property or other asset of any

Defendant, or any corporation, partnership, or other entity directly or indirectly owned, managed,

or controlled by, or under common control with any Defendant, which is served with a copy of

this Order, or otherwise has actual or constructive knowledge of this Order, shall:

                a. Hold and retain within its control and prohibit the withdrawal, removal,

                   assignment, transfer, pledge, hypothecation, encumbrance, disbursement,

                   dissipation, conversion, sale, liquidation, or other disposal of any of the assets,

                   funds, documents, or other property held by, or under its control:

                       i. On behalf of, or for the benefit of, any Defendant or other party subject

                          to the paragraphs above;

                      ii. In any account maintained in the name of, or for the benefit of, or subject

                          to withdrawal by, any Defendant or other party subject to the paragraphs

                          above; and




                                                                                           Case ID: 191103370
                                                                                         Control No.: 19120606
Case 2:21-cv-03046-ER Document 20-4 Filed 08/02/21 Page 6 of 7




          iii. That are subject to access or use by, or under the signatory power of,

                 any Defendant or other party subject to the paragraphs above;

    b. Deny Defendants access to any safe deposit boxes or storage facilities that are

       either:

            i. Titled in the name, individually or jointly, of any Defendant, or other

                 party subject to the paragraphs above; or

           ii. Subject to access by any Defendant or other party subject to the

                 paragraphs above.

    c. Provide Counsel for Plaintiffs, within five (5) days of the date of service or

       notice of this Order, a sworn or verified statement setting forth:

            i. The identification number of each account or asset titled in the name,

                 individually or jointly, of any Defendant, or held on behalf of, or for the

                 benefit of, any Defendant or other party subject to Section II above,

                 including all trust accounts managed on behalf of any Defendant or

                 subject to any Defendant's control;

           ii. The balance of each such account, or a description of the nature and

                 value of such asset;

          iii. The identification and location of any safe deposit box, commercial mail

                 box, or storage facility that is either titled in the name, individually or

                 jointly, of any Defendant, or is otherwise subject to access or control by

                 any Defendant or other party subject to the provisions above, whether

                 in whole or in part; and




                                                                                 Case ID: 191103370
                                                                               Control No.: 19120606
Case 2:21-cv-03046-ER Document 20-4 Filed 08/02/21 Page 7 of 7




         iv. If the account, safe deposit box, storage facility, or other asset has been

             closed or removed, the date closed or removed and the balance on said

             date.



                                         BY THE COURT:



                                         _________________________________J.




                                                                             Case ID: 191103370
                                                                           Control No.: 19120606
